Citation Nr: 1412074	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-41 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been provided a VA examination in connection with his claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

In this case, the in-service complaints and treatment for low back strain are documented in the Veteran's service treatment records.  The Veteran's post-service treatment records establish treatment for low back strain, and current VA medical records indicate persistent low back pain.  Additionally, the Veteran has stated in his April 2008 Notice of Disagreement and October 2009 VA Form 9 that the back problems he experienced in service continued to present and are the cause of his current back difficulties.  Therefore, because the record is lacking sufficient competent medical evidence as to whether the Veteran's low back disability is related to his military service, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of his low back disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his low back disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  
Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is caused by or related to service.

In reaching his or her conclusion, the examiner should address the Veteran's private treatment records from 1996 documenting a work-related injury to his lower back, as well as the Veteran's statements that his back problems have persisted since his documented in-service injury in 1982.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


